Appeal by the defendant from a judgment of the Supreme Court, Kings County (Leventhal, J.), rendered March 18, 2002, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*500Contrary to the defendant’s contention, in response to a juror’s note, the trial court properly instructed the jury not to speculate concerning the possibility that the deceased shot and killed himself or was shot and killed by someone other than the defendant (see People v Malloy, 55 NY2d 296 [1982], cert denied 459 US 847 [1982]; cf. People v Leach, 6 AD3d 238 [2004]).
The defendant’s remaining contention is unpreserved for appellate review and we decline to review it in the exercise of our interest of justice jurisdiction. Santucci, J.P., S. Miller, Schmidt and Fisher, JJ., concur.